
	

113 S589 IS: For the relief of Joseph Gabra and Sharon Kamel.
U.S. Senate
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS
		1st Session
		S. 589
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2013
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Joseph Gabra and Sharon
		  Kamel.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding any other provision of law, for the
			 purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Joseph
			 Gabra and Sharon Kamel shall each be deemed to have been lawfully admitted to,
			 and remained in, the United States, and shall be eligible for adjustment of
			 status to that of an alien lawfully admitted for permanent residence under
			 section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) upon filing
			 an application for such adjustment of status.
			(b)Application and
			 payment of feesSubsection (a) shall apply only if the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of permanent resident
			 status to Joseph Gabra and Sharon Kamel, the Secretary of State shall instruct
			 the proper officer to reduce by 2, during the current or subsequent fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of birth of Joseph Gabra and Sharon Kamel under section 203(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the
			 total number of immigrant visas that are made available to natives of the
			 country of birth of Joseph Gabra and Sharon Kamel under section 202(e) of that
			 Act (8 U.S.C. 1152(e)).
			(d)PAYGOThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
